DENSON, J.
This action was commenced before a justice of the peace, and is based on a judgment rendered in favor of the plaintiffs against the defendants by a justice of the peace in Madison county June 3, 1903. Plaintiffs were successful before the justice, and from the judgment rendered against all of the defendants, defendant W. V. Styles appealed to the law and equity court.
In the justice court the plaintiffs filed a complaint, composed of one count, which claimed the sum of $50.-60 due by the defendants “upon a judgment rendered by J. W. B. Hawkins, a justice of the peace in and for the county of Madison, state of Alabama, on the 3d day of June, 1903, which sum of money, with the interest thereon, is still due and unpaid; and plaintiffs aver that said judgment was for the conversion of certain goods belonging to plaintiffs.” In the law and equity court the plaintiffs amended the complaint by adding counts 2, 3, and 4. It is apparent that no new cause of action was attempted to be presented by either of the added counts. The original merely declares on the judgment according to its legal effect, and the fourth count sets out the judgment in hsec verba; and, whilst it appears that the amount of the judgment as shown in said count is variant from the amount claimed, yet the count evin*416ces the fact that no new cause of action is attempted to be presented, but that the pleader is relying on the same judgment and is merely pleading it in variant forms.
Nor does the failure of the added counts to contain the last averment of the original count, in respect to the judgment’s being one for the conversion of goods, constitute a departure. The court is of the opinion that reversible error was committed by the law and equity court in granting defendant’s motion to strike the counts added by amendment.
Reversed and remanded.
Simpson, McClellan, and Mayfield, JJ., concur.